Citation Nr: 1105446	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability. 

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the right hand.  

3.  Entitlement to a rating in excess of 20 percent for post-
operative residuals from fusion of the metacarpophalangeal joint 
of the right thumb.  


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 
1982, with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September and October 2007 and August 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  In the September 
and October 2007 rating decisions, the RO continued a 20 percent 
rating for post-operative residuals from fusion of the 
metacarpophalangeal joint of the right thumb.  In the August 2008 
rating decision, the RO, in pertinent part, granted service 
connection and assigned an initial 10 percent rating for 
degenerative changes of the right hand, effective February 19, 
2008, and denied service connection for a left thumb condition.  

In November 2009, the Board remanded the claims on appeal to 
schedule the Veteran for a requested hearing.  In October 2010, 
the Veteran testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
degenerative changes of the right hand, the Board has 
characterized this issue on appeal in light of Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

As a final preliminary matter, the Board notes that, in his 
November 2007 notice of disagreement with the continuation of a 
20 percent rating for his right thumb disability, the Veteran 
indicated that he was filing a claim for service connection for a 
right wrist disorder.  The issue of entitlement to service 
connection for a right wrist disorder has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this matter, and it is referred 
to the AOJ for appropriate action.  

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative changes of the right hand is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On October 28, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal with 
regard to the claim for service connection for a left thumb 
disability and the claim for a rating in excess of 20 percent for 
post-operative residuals from fusion of the metacarpophalangeal 
joint of the right thumb.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claim for service connection for a 
left thumb disability and the claim for a rating in excess of 20 
percent for post-operative residuals from fusion of the 
metacarpophalangeal joint of the right thumb have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the Veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204 
(2010).  

During the October 28, 2010 Board hearing, the Veteran requested 
withdrawal of the appeal as to the claim for service connection 
for a left thumb disability and the claim for a rating in excess 
of 20 percent for post-operative residuals from fusion of the 
metacarpophalangeal joint of the right thumb.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to those claims.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to the 
claim for service connection for a left thumb disability and the 
claim for a rating in excess of 20 percent for post-operative 
residuals from fusion of the metacarpophalangeal joint of the 
right thumb, and they must be dismissed.


ORDER

The appeal as to the claim for service connection for a left 
thumb disability is dismissed.  

The appeal as to the claim for a rating in excess of 20 percent 
for post-operative residuals from fusion of the 
metacarpophalangeal joint of the right thumb is dismissed.  


REMAND

The Board's review of the claims file reveals that further action 
on the claim remaining on appeal is warranted.  

Degenerative changes of the right hand are evaluated as 10 
percent disabling, pursuant to Diagnostic Code 5010.  This 
diagnostic code rates arthritis, due to trauma, substantiated by 
X-ray findings, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2010).  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is evaluated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

The following rating criteria are applicable in rating limitation 
of motion of the fingers.  

522
9
Index or long finger, limitation of motion: 
Majo
r 
Mino
r 
 
With a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the 
extent possible, or; with extension limited by 
more than 30 degrees
10
10
 
With a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal 
transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is 
limited by no more than 30 degrees
0
0
523
0
Ring or little finger, limitation of 
motion: Any limitation of motion
0
0
38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230 (2010).  

The service-connected right hand disability was most recently 
evaluated on VA examination in May 2008.  On examination of right 
hand dexterity, the gap between the proximal transverse crease of 
the palm to the right hand index fingertip was 9 cm., the gap to 
the right long fingertip was 6 cm., the gap to the right ring 
fingertip was 9 cm., and the gap to the right little fingertip 
was 7cm.  Range of motion testing of the right index, long, ring, 
and little finger was normal.  The pertinent diagnosis was 
degenerative changes of right hand.  
 
Despite the foregoing, it is unclear whether each of the fingers 
of the right hand was flexed in measuring the gap between the 
fingertip and the proximal transverse crease of the palm, as 
required for evaluation pursuant to Diagnostic Code 5229.  
Because VA undertook to provide a VA examination to evaluate the 
right hand disability, the Board must ensure that such an 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
In addition, in a December 2008 statement, the Veteran reported 
that his right hand was worse.  In correspondence dated in 
January 2009, the Veteran stated that his right fingers were 
getting worse with pain.  The Veteran is entitled to a new VA 
examination where there is evidence (including his statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. 
App. at 381; VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current 
severity of the right hand disability, the Board finds that a 
more contemporaneous examination, responsive to the pertinent 
rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA has a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous).

The Board points out a discrepancy between the VA Hand, Thumb, 
and Fingers Examination Worksheet (revised on April 30, 2007) and 
38 C.F.R. § 4.71a, Diagnostic Code 5229.  Diagnostic Code 5229 
measures limitation of motion of individual digits by measuring 
the gap between the fingertip of the long and index finger and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible.  Unfortunately, the VA examination 
worksheet omits the instruction to measure the gap with the 
fingers flexed.  Upon re-examination, the examiner should measure 
the gap with the fingers flexed.  

In addition, while, during the October 2010 hearing, the Veteran 
indicated that he had never filed a claim for workmen's 
compensation, and had not injured his right hand while working, 
the Board notes that a December 2007 record of VA treatment 
reflects that he completed vocational rehabilitation in 2002, 
after which time he became self-employed in construction.  He 
reported that he had to do more work than he should have and 
reinjured his right hand.  In evaluating the service-connected 
right hand disability, the examiner should, to the extent 
possible, distinguish symptoms attributable to the service-
connected degenerative changes of the right hand from those 
attributable to the right hand injury described during VA 
treatment in December 2007.  The Board points out that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be attributed 
to the Veteran's service-connected condition.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).

In addition, the claims file reflects that there are outstanding 
records which are potentially pertinent to the claim remaining on 
appeal.  

During the October 2010 hearing, the Veteran indicated that he 
had filed for Social Security benefits, but that the Social 
Security Administration (SSA) found that he was not disabled 
because he could still do light work.  A November 2008 decision 
from the SSA is of record.  That decision reflects that medical 
evidence pertaining to the right hand was considered; however, 
the medical records underlying the November 2008 decision have 
not been associated with the claims file.  While SSA records are 
not controlling for VA determinations, they may be "pertinent" 
to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA 
is put on notice of the existence of SSA records, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  As the Veteran's SSA records have not previously been 
associated with the claims file and may be pertinent to the claim 
remaining on appeal these records should be requested.

Also, in his February 2008 claim for a right hand disability, the 
Veteran asked that VA obtain records from the VA Medical Centers 
(VAMCs) in Northampton, Jamaica Plain, and White River Junction.  
In his October 2008 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the Veteran 
reported treatment at the Springfield Outpatient Clinic (OPC) and 
the Albany VA Hospital, adding that he had received treatment 
from 2007 to the present.  During the October 2010 hearing, he 
testified that his most recent VA treatment was in March 2010.  
The VA treatment records currently associated with the claims 
file include records of treatment from the Albany VAMC (dated 
from January 1993 to December 1993), the Northampton VAMC, to 
include the Springfield OPC (dated from January 1991 to August 
2009), the White River Junction VAMC (dated in February 2008), 
the Boston VAMC (dated from October 2007 to December 2008), and 
the West Haven VAMC (dated in January 2009).  There is no 
indication that more recent records from the Albany VAMC have 
been requested and the Veteran's October 2010 testimony indicates 
that more recent records of VA treatment are available.  As any 
outstanding records of VA treatment since February 2008 are 
potentially pertinent to the appeal and within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

In addition, during the October 2010 hearing, the Veteran 
testified that he had started VA vocational rehabilitation in 
June 2009.  However, no VA vocational rehabilitation folder has 
been forwarded to the Board.  On remand, the AMC/RO should 
associate with the claims file the Veteran's vocational 
rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-
67; Bell, 2 Vet. App. at 613.

The Board notes that only one organization, representative, 
agent, or attorney will be recognized at one time in the 
prosecution of a particular claim. 38 C.F.R. § 14.631(e)(1) 
(2010).  A power of attorney, executed on either VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, or VA Form 21-22a, Appointment of Attorney or 
Agent as Claimant's Representative, is required to represent a 
claimant before VA and to authorize VA's disclosure of 
information to any person or organization representing a claimant 
before VA.  38 C.F.R. § 14.631(a) (2010).  

The record reflects that the Veteran was represented by the 
National Association of Black Veterans, Inc., as reflected in a 
February 2008 VA Form 21-22.  In correspondence dated in February 
2009, an individual from the New Hampshire State Veterans Council 
(NHSVC) indicated that that organization felt that the Veteran's 
interests would be best served by representation in his own 
state, as he resided in Massachusetts, and requested that 
representation by NHSVC be terminated.  During the October 2010 
hearing, the Veteran was represented by Disabled American 
Veterans (DAV); however, no VA Form 21-22 in favor of DAV has 
been associated with the claims file.  

The Board finds that, on remand, the AMC/RO should clarify the 
Veteran's intentions as to representation.  Specifically, the 
AMC/RO should associate with the claims file any VA Form 21-22 in 
favor of DAV which may have been executed by the Veteran.  If no 
VA Form 21-22 has yet been executed, the AMC/RO should clarify, 
in writing, the Veteran's intentions regarding his representation 
in this appeal, and appropriate documentation concerning such 
representation should be associated with the claims file.  If the 
Veteran has executed, or executes on remand, a VA Form 21-22 in 
favor of DAV, or another representative, that representative 
should be afforded the opportunity to review the claims file and 
provide argument on the Veteran's behalf.  

Finally, the Board notes that it does not appear that the Veteran 
has been provided notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA) on the issue of entitlement to a 
higher initial rating for degenerative changes of the right hand.  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that once service connection is granted and an effective date and 
rating have been assigned, the claim is substantiated and further 
VCAA notice is not needed.  While the Court's holding in Dingess 
suggests that such notice is not required because the service 
connection claim has been substantiated, since the claim is being 
remanded, additional notice specific to this issue is 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should associate with the 
claims file any existing VA Form 21-22 
which the Veteran may have executed in 
favor of DAV, in conjunction with his 
October 2010 hearing.  If no current VA 
Form 21-22 in favor of DAV is located, the 
AMC/RO should clarify, in writing, the 
Veteran's intentions regarding 
representation in this appeal, and 
appropriate documentation should be 
associated with the claims file.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for degenerative changes 
of the right hand.  Of particular interest 
are records of treatment from the Albany 
VAMC (since February 2008), the White River 
Junction VAMC (since February 2008), the 
Boston VAMC (since December 2008), the West 
Haven VAMC (since January 2009), and the 
Northampton VAMC, to include the Springfield 
OPC (since August 2009).  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3. The AMC/RO should provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
advises him of the information and evidence 
necessary to substantiate his claim for an 
initial rating in excess of 10 percent for 
degenerative changes of the right hand.

4.  The AMC/RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claim remaining on appeal, 
as well as copies of all medical records 
underlying those determinations.  

5. The AMC/RO should associate with the 
claims file the Veteran's vocational 
rehabilitation folder.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination, to evaluate the right hand 
disability.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should set forth all 
examination findings, along with a complete 
rationale for any conclusions reached.  

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet Hand, Thumb, and Fingers 
Examination (revised on April 30, 2007).  
The examination must respond to the 
instructions contained therein.  

The Board points out that the VA 
examination worksheet omits the instruction 
to measure the gap with the fingers flexed.  
Therefore, the examiner is requested to 
measure the gap in inches between each 
fingertip of the right hand and the 
proximal transverse crease of the palm, 
with the finger flexed to the extent 
possible. 

The examiner should comment as to whether 
it is possible to distinguish the symptoms 
and effects of the service-connected right 
hand disability from those attributable to 
a post-service injury during employment in 
construction, as described during VA 
treatment in December 2007.  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the above-noted findings are indicative of 
the Veteran's overall impairment associated 
with his service-connected right hand 
disability.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected degenerative changes of 
his right hand on his ability to work, 
specifically whether this disability, 
alone, causes marked interference with 
employment.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

8.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


